Title: To George Washington from Samuel Magaw, 12 December 1796
From: Magaw, Samuel
To: Washington, George


                        
                            Philadelphia, Dec. 12th 1796
                        
                        The American Philosophical Society, desirous of expressing due Regard for
                            Preeminence in Science and Virtue, have directed an Eulogium to be prepared in the Memory of
                            their late President, Dr David Rittenhouse; which is to be pronounced before the Society, on
                            Saturday next, the 17th inst. at 12 o’clock, in the Presbyterian Church, in High Street. 
                        It is particularly requested, that the President of the United States, and his
                            Family may honour the Occasion with their Presence. 
                        
                            Commtee of Arrangement.
                            Sam Magaw
                            Rajd. A. Herion
                            C.W. Peale
                            John Bleakley
                            
                        
                    